Citation Nr: 1242046	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected right knee degenerative arthritis. (A temporary total convalescence rating has been assigned, pursuant to 38 C.F.R. § 4.30, effective from September 4, 2009 through November 30, 2009.)

2. Entitlement to an initial rating in excess of 10 percent for the service-connected left knee degenerative arthritis. 

3. Entitlement to an initial rating in excess of 10 percent for the service-connected lumbar spine degenerative arthritis.  

4. Entitlement to an initial compensable rating for the service-connected right tibia stress fracture residuals. 

5. Entitlement to an initial compensable rating for the service-connected left tibia stress fracture residuals. 

6. Entitlement to an initial compensable rating for the service-connected hypertension.

7. Entitlement to an initial compensable rating for the service-connected residual right thumb laceration scar. 

8. Entitlement to service connection for claimed residuals of a right thigh cystectomy. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 2008 with three months of prior unverified active duty. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the RO in Winston-Salem, North Carolina. 

The RO in Salt lake City, Utah currently has original jurisdiction over the Veteran's claims. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for claimed residuals of a right thigh cystectomy is being remanded  to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The service-connected degenerative arthritis of the right knee is shown to be manifested by a decreased range of motion based on flexion no worse than 100 degrees, and no further loss on repetition or limitation of extension has been identified; extension of the knee is shown to be full.

2. The service-connected patellofemoral syndrome of the left knee is shown to be manifested by a decreased range of motion based on flexion no worse than 120 degrees, and no further loss on repetition or limitation of extension has been identified; extension of the knee is shown to be full.

3. The service-connected degenerative arthritis of the lumbar spine is manifested by forward flexion greater than 60 degrees and the combined range of motion of his thoracolumbar spine is greater than 120 degrees, with no identified additional loss of motion attributable to pain, repetitive motion, weakness, fatigue, or other functional loss; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or neurological symptoms sufficient to warrant a separate rating have not been demonstrated.

4. The service-connected bilateral tibia stress fracture residuals are shown to be manifested by pain and weakness; malunion of the tibia or fibula has not been demonstrated.

5. The service-connected hypertension is shown to be manifested by diastolic blood pressure readings which are predominantly less than 100 and systolic pressure readings which are predominantly less than 160; while continuous medication is required, the record does not document a history of diastolic pressure of predominantly 100 or more.

6. The service-connected residual right thumb laceration scar measures 3.5 cm by 0.1 cm, but is not tender or painful or productive of impaired function. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5003, 5260, 5261 (2012).

2. The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected degenerative arthritis of the left knee have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5003, 5260, 5261 (2012).

3. The criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Code 5242 (2012).

4. The criteria for the assignment of an initial, compensable evaluation for the service-connected right tibia stress fracture residuals have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a including Diagnostic Code 5262 (2012).

5. The criteria for the assignment of an initial, compensable evaluation for the service-connected left tibia stress fracture residuals have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a including Diagnostic Code 5262 (2012).

6. The criteria for the assignment of an initial, compensable rating for the service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.104 including Diagnostic Code 7101 (2012).

7. The criteria for an initial compensable rating for the service-connected residual right thumb scar have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7802 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  

This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, as the April 2009 rating decision granted the Veteran's claims of entitlement to service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The April 2010 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic codes.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disabilities at issue.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA medical records, and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss, the Veteran was provided with a VA fee-basis examinations in September 2008, September 2010, and October 2010.  

The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. General Legal Criteria 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has also held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2012). See, in general, DeLuca v. Brown, 8 Vet.App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that, when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


III. Right and Left Knee Degenerative Arthritis

	A. Specific Legal Criteria - Assignment of Diagnostic Code

The Veteran is seeking an increased rating for his service-connected right and left knee degenerative arthritis.  For the sake of economy, because these two issues involve the application of the same law to virtually identical facts, the Board will address them together. 

The Veteran's right knee degenerative arthritis is currently rated under Diagnostic Code 5003 (Degenerative Arthritis).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Upon review, the Veteran has been diagnosed with degenerative arthritis in both knees.  Therefore, the Board will rate his service-connected disabilities under Diagnostic Code 5003 (degenerative arthritis) which requires application of 5260 (limitation of flexion) and 5261 (limitation of extension).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  

A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 

Normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees. See 38 C.F.R. § 4.71, Plate II (2012).

The Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As the Veteran's right and left knee disabilities are currently rated 10 percent disabling, Diagnostic Code 5263 (Genu recurvatum) is not for application as it does not allow for a higher disability rating (i.e., in excess of 10 percent).  Furthermore, the evidence of record does not indicate that this disability is present. 

There is also no competent and credible evidence indicating right knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use; Diagnostic Code 5256 is therefore not applicable. (Ankylosis is 'immobility and consolidation of a joint due to disease, injury, surgical procedure.' See Lewis v. Derwinski, 3 Vet.App. 259 (1992)).

As the record does not indicate that the Veteran has had dislocated cartilage or underwent a removal of the cartilage in his knees, Diagnostic Codes 5258 and 5259 are not for application.

Arthritis and instability of the knee may be rated separately.  See VAOPGCPREC 23-97.  Indeed, the Veteran was granted service connection for instability of the right and left knee in a January 2011 rating decision.  A separate 10 percent rating was assigned to each knee under Diagnostic Code 5257.  

Similarly, the Veteran has also been awarded service connection for a tibia and fibula impairment under Diagnostic Code 5262. The disability rating assigned to these disabilities is currently on appeal and will be discussed in detail hereinbelow. 

Based on the above, Diagnostic Code 5257 and 5262 are not for application. Use of these diagnostic codes in evaluating the service-connected degenerative arthritis would constitute improper pyramiding. See 38 C.F.R. § 4.14 [the evaluation of the same disability under various diagnoses is to be avoided].


	B. Analysis 

In the present appeal, the Veteran was afforded a VA examination to determine the extent of his right and left knee disabilities in September 2008.  After conducting a physical examination, the VA examiner reported that the Veteran's right and left knee range of motion was 0 to 140 degrees. 

The Veteran's right knee range of motion was also recorded in July 2009 and December 2009 VA treatment records.  Specifically, the Veteran demonstrated zero to 100 degrees of motion in July 2009 and 0 to 110 degrees of motion in December 2009. 

A VA treatment record from September 2009 documented left knee range of motion from 0 to 120 degrees.  (While this treatment record also reported range of motion in the Veteran's left leg of 12 to 92 degrees, this is clearly a typographic error and represents the Veteran's right knee range of motion following his surgery. A temporary total evaluation has been assigned during this period.) 

In his April 2010 Substantive Appeal, the Veteran argued that his disabilities had increased in severity.  As a result, he was afforded an additional VA fee-basis examination in September 2010.  After conducting a physical examination, the September 2010 VA examiner reported that the Veteran's right and left knee range of motion was 0 to 120 degrees. 

As noted, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 100 degrees of right knee flexion record in July 2009 and 120 degrees of left knee flexion recorded in September 2009 and September 2010. 

Furthermore, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  A disability rating in excess of 10 percent obviously cannot be assigned under Diagnostic Code 5261 for extension to zero degrees, or normal extension.  

Based on these findings, a disability rating in excess of 10 percent may not be assigned based on limitation of motion of the right or left knee.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).  

The evidence of record, however, does not reflect impairment that warrants a higher rating based on the functional impairment of the Veteran's knees.  

Specifically, the September 2008 VA examiner noted that the Veteran's range of motion was "not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  

The September 2010 VA examiner also stated that the Veteran did not experience any additional limitation of motion, weakness, fatigability, or incoordination following repetitive testing. 

Upon review, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like.  Though the Veteran has stated that he experiences pain, swelling, and giving way, the record does not indicate that these symptoms result in any additional functional impairment.  

In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

For the sake of brevity, the Board will address the matter of the Veteran's entitlement to extraschedular ratings in a common hereinbelow.


IV. Lumbar Spine Degenerative Arthritis

	A. Specific Rating Criteria and Assignment of Diagnostic Code 

The Veteran's service-connected degenerative arthritis of the spine is currently assigned a 10 percent rating under Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following criteria apply: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 100 percent rating - Unfavorable ankylosis of the entire spine;

50 percent rating - Unfavorable ankylosis of the entire thoracolumbar spine;

40 percent rating - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30 percent rating - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20 percent rating - Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the General Rating Formula for Diseases and Injuries of the Spine, as outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  

Note (1) to Diagnostic Code 5243 defines an 'incapacitating episode' as 'a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.' See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

However, the service-connected lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine. See the September 2008 VA examination report. As such, the Board finds that Diagnostic Code 5242 [degenerative arthritis of the spine] is appropriate. 

The Board has also considered whether to rate the Veteran's lumbar spine disability under Diagnostic Code 5243, which provides different rating criteria for intervertebral disc syndrome.  

This diagnostic code, however, is not favorable to the Veteran because he has not been prescribed bed rest based due to incapacitating episodes.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is therefore not applicable.  

There has been identified no neurological pathology which is consistent with a separate neurological disability, such as bowel or bladder difficulties, paralysis of the sciatic nerve manifested by foot drop, limitation of the muscles of the knee, or limitation of flexion.  Specifically, the September 2008 and September 2010 VA examinations found that the Veteran had normal muscle strength and sensory functions.

In short, there is no evidence of any other additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.124a.  

The medical evidence does not indicate that the Veteran experiences any clinical bladder or bowel dysfunction. A separate neurological rating is not warranted during any portion of the current appeal period.


	B. Analysis

The service-connected degenerative disc disease of the lumbar spine is rated 10 percent disabling.  To obtain a higher rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

During the September 2008 VA examination, the Veteran demonstrated forward flexion of 90 degrees, 30 degrees of extension, bilateral lateral flexion of 30 degrees and bilateral rotation of 30 degrees.  This represents a combined range of motion of 240 degrees.

During the September 2010 VA examination, the Veteran demonstrated 90 degrees of forward flexion, 30 degrees of extension, bilateral lateral flexion of 30 degrees and bilateral rotation of 40 degrees.  This represents a combined range of motion of 190 degrees.

With respect to the requirement that the Veteran disability result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour, the September 2008 VA examiner noted that muscle spasms were absent and there was normal curvature of the spine.  Neither muscle spasm nor an abnormal spine contour was noted during the September 2010 VA examination. 

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).  

The objective clinical findings of record, however, do not reflect additional functional impairment such that a higher rating is warranted.  Specifically, the September 2008 and September 2010 VA examinations found that the Veteran did not experience any increase of pain, loss of motion, weakness, fatigability or incoordination following repetitive use.

Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40, 4.45 and 4.59. 


V. Right and Left Tibia Stress Fracture Residuals 

	A. Specific Rating Criteria and Assignment of Diagnostic Code 

The service-connected right and left tibia fracture residuals are currently rated as noncompensable (no percent) disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (impairment of tibia and fibula) (2012). For the sake of economy, because these two issues involve the application of the same law to virtually identical facts, the Board will address them together. 

Under Diagnostic Code 5262, a 10 percent evaluation is assigned for malunion with slight knee or ankle disability, a 20 percent evaluation is assigned for malunion with moderate knee or ankle disability, a 30 percent evaluation is assigned for malunion with marked knee or ankle disability, and a 40 percent evaluation is assigned for nonunion with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).

Where the Rating Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31. 

The Board observes that the words "slight," "moderate," and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2009). 

The Board observes that "slight" is defined as "small in amount or extent; not great or intense." See Webster's New World Dictionary, Third College Edition (1988), 1262. "Moderate" is defined as "of average or medium quality, amount, scope, range, etc." Id. at 871. "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous." Id. at 828.

The Veteran was granted service connection for the right and left tibia stress fracture residuals in the April 2009 rating decision based on the service treatment records which, in part, diagnosed him with bilateral tibia stress fractures. 

As a result, Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (tibia and fibula impairment).  

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used. 


	B. Analysis

During the September 2008 VA fee-basis examination, the Veteran complained of having pain in his knees since jumping off a truck during service.  He reported that the pain occurred 3 times per week and lasted for 4 hours.  

Upon physical examination, the VA examiner stated that an examination of "both the right tibia and fibula reveal[ed] normal findings."  Similarly, an "examination of both the left tibia and fibula reveal[ed] normal findings."

During the September 2010 VA fee-basis examination, the Veteran complained of pain in his knees.  It was noted that he wore a knee "brace for activities but [was] not wearing one" during the examination.  

The Veteran complained that he "ha[d] knee pain when he trie[d] to ride his bike" and was observed to be using a cane.  While the Veteran complained of anterior tibia pain, the examiner stated that the Veteran "had tibia stress fractures in the service which are now well[-]healed."  

A physical examination revealed no bone deformity of the Veteran's legs. Malunion of the tibia or fibula were not described. 

In short, there is no support in the record for the assignment of a compensable rating.  Simply put, while the competent and credible evidence indicates that the Veteran experiences anterior tibia knee pain, the record does not indicate that the Veteran's tibia stress fracture residuals has resulted in any malunion of the knee or ankle.  

As noted, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, such as Diagnostic Code 5262, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 7, 11 (1996). 



VI. Hypertension

	A. Specific Rating Criteria and Assignment of Diagnostic Code 

The Veteran's service-connected hypertension is currently rated as noncompensable (no percent) disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).

Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)] provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure predominantly 120 or more.  

A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

Where the Rating Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31. 

Diagnostic Code 7101 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7101.


	B. Analysis 

The service-connected hypertension is currently evaluated as no percent disabling under Diagnostic Code 7101.  In order to obtain the next higher rating, 10 percent, diastolic blood pressure reading must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or; a 10 percent rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Upon review, all of the blood pressure readings taken during the appeal period are not greater than a 100 diastolic measurement or the 160 systolic measurement specified in the ratings criteria. 

Specifically, the medical records associated with the Veteran's claims file include twenty-one individual blood pressure readings during the period in question.  Of these, not one reflects a diastolic reading of 100 or more and there are no readings describing a diastolic pressure of 160 or more

Moreover, while the Veteran has been prescribed continuous medication for control of his hypertension, he does not have a history of diastolic pressure predominantly 100 or more.  In fact, the Veteran's service treatment records and post-service treatment records do not include one finding of diastolic pressure of 100 or more. 

As the Veteran's diastolic blood pressure has not been measured at 100 or more, and his systolic pressure has not been measured of 160 or more, and the Veteran does not have a history of diastolic pressure of 100 or more that is controlled by medication, the blood pressure readings do not meet the criteria for a compensable rating. 

Accordingly, as the criteria for an initial compensable disability rating for the service-connected hypertension have not been met.


VII. Right Thumb Scar

	A. Specific Rating Criteria and Assignment of Diagnostic Code

The service-connected residual right thumb scar is currently rated as noncompensably (no percent) disabling under 38 C.F.R. § 4.118, Diagnostic Code 7404 (Scars that are superficial, painful on examination).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective on August 30, 2002 and again in October 2008.  The October 2008 revisions relate to the application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in May 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

The service-connected right thumb scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (scars, superficial, unstable).  In this case, the Veteran's scar is not described as painful, and he does not appear to contend otherwise.  See the September 2008 and September 2010 VA examination reports.  

Furthermore, the Veteran's scar has not been described as deep or unstable.  Accordingly, Diagnostic Code 7801 and 7803 are not for application. Finally, a functional loss of the right thumb has not been described by the Veteran or in the evidence of record and Diagnostic Code 7805 is not for application. 

The Board therefore finds that Diagnostic Code 7802 is most appropriate, since it specifically addresses scars that are not located on the head, face or neck, that are superficial, and that do not cause limited motion. 

Since this Diagnostic Code accurately describes the Veteran's right thumb scar location and symptomatology, the Board believes it is the most appropriate diagnostic code.

Diagnostic Code 7802 [scars, other than head, face, or neck, that are superficial and that do not cause limited motion] requires the scar to be in excess of 144 square inches (929 sq. cm.) or greater before such scars are deemed a compensable disability.


	B. Analysis

In this case, the evidence of record indicates that the Veteran has a scar on his right thumb that measures 3.5 cm by 0.1 cm with no "tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation [or] abnormal texture." See the September 2008 VA examination report. 

During the September 2010 VA examination, the Veteran's right thumb scar was described as "a 3cm well-healed narrow movable non-tender scar." 

Since the veteran's left knee scars fall well short of the required 144 square inches, the criteria for a higher disability rating have not been met. 

Board finds that a noncompensable disability rating was properly assigned for the entire period from the date of service connection, effective on January 1, 2010.


VII. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet.App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right and left knees, lumbar spine, right and left tibia stress fracture residuals, hypertension or right thumb scar.  As discussed, the symptomatology of the Veteran's disabilities, which include pain, limitation of motion, elevated blood pressure are specifically contemplated under the ratings criteria. 

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating in excess of 10 percent for the service-connected right knee degenerative arthritis is denied.

An initial rating in excess of 10 percent for the service-connected left knee degenerative arthritis is denied. 

An initial rating in excess of 10 percent for the service-connected lumbar spine degenerative arthritis is denied.  

An initial compensable rating for the service-connected right tibia stress fracture residuals is denied. 

An initial compensable rating for the service-connected left tibia stress fracture residuals is denied. 

An initial compensable rating for the service-connected hypertension is denied.

An initial compensable rating for the service-connected residual right thumb laceration scar is denied.



REMAND

For the following reasons, the Board finds that the issue of service connection for residuals of a right thigh cystectomy must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran is seeking service connection for residuals of a right thigh cystectomy. He claims to experience an intermittent rash in this area. See the September 2008 VA examination report. 

While a rash of the Veteran's right thigh has not been identified during the September 2008 or October 2010 VA examination reports, as a layperson, the Veteran is competent to testify as to the existence of a rash.  See Layno v. Brown, 6 Vet.App. 465, 469-70 (1994); compare Ardison v. Brown, 6 Vet.App. 405, 408 (1994) [where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease] with Voerth v. West, 13 Vet.App. 117, 122-3 (1999) [' . . . in Ardison the appellant's worsened condition would last weeks or months while here the appellant's worsened condition would last only a day or two.']

An undated in-service treatment record documents that the Veteran was treated for a cyst of the inner right thigh during service.  He was also treated for a rash on multiple occasions, including an intermittent rash on his groin.  Currently, the Veteran is complaining of an intermittent rash at the same location of his in-service cyst. 

Under these circumstances, the Veteran should be afforded a new VA examination to determine whether the intermittent rash he currently experiences, had its clinical onset, or is otherwise related to active duty.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the issue of service connection for claimed residuals of a cystectomy is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his right thigh cystectomy residuals since August 2010.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the VAMC in Bonham, Texas.

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records. All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder.

2.  Then, the RO should have the Veteran scheduled for an appropriate VA examination to determine the nature and likely etiology of the claimed right thigh disorder.  The claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran has a skin disability that had its clinical onset in active service or otherwise is related to an event or incident of active service, to include any in-service rash or cystectomy. 

Complete rationale should be provided for all opinions expressed.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


